DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, and added 28, 29 in the reply filed on 1/25/2022 is acknowledged.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US10720305 (patent 305) B2 in view of US 9595424 B2 by Marakhtanov et al (Marakhtanov).
 Referring to the claim 1  of the instant application,  US patent 305 claim 1 recites the limitations, A plasma processing system comprising: a high-frequency generator configured to deliver power to a plasma chamber; a low-frequency generator configured to deliver power to the plasma chamber; a filter configured to suppress power mixing products to limit variation of a time-varying load reflection coefficient presented to the high frequency generator (See Claim 1 in column 5 to 24);  but silent on a frequency-tuning subsystem configured to adjust a frequency of the high-frequency generator to adjust an impedance presented to the high-frequency generator.
However, Marakhtanov teaches a frequency-tuning subsystem configured to adjust a frequency of the high-frequency generator to adjust an impedance presented to the high-frequency generator. (See Fig 1 item IMC 104, abstract and claim 1)
Hence, it would have been obvious to a person ordinary skill in the art before the filing timing of the instant application to incorporate Marakhtanov teachings of frequency tuning in to the Claim 1 of instant application in order to match the impedance with variable frequencies from HF to LF.

Referring to the claim 7 of the instant application,  US patent 305 claim 1 and 13 recites the limitations, A plasma processing system comprising: a high-frequency generator configured to deliver power to a plasma chamber: a low-frequency generator configured to deliver power to the plasma chamber: a filter coupled between the plasma chamber and the high frequency generator, the filter including two or more helical resonators connected in parallel: a time delay element between the filter and the plasma chamber;  (See Claim 1 in column11 lines  5 to 31 and );  but silent on and a frequency-
However, Marakhtanov teaches a frequency-tuning subsystem configured to adjust a frequency of the high-frequency generator to adjust an impedance presented to the high-frequency generator. (See Fig 1 item IMC 104, abstract and claim 1)
Hence, it would have been obvious to a person ordinary skill in the art before the filing timing of the instant application to incorporate Marakhtanov teachings of frequency tuning in to the Claim 1 of instant application in order to match the impedance with variable frequencies from HF to LF.

Referring to the claim 28  of the instant application,  US patent 305 claim 1 recites the limitations, A plasma processing system comprising: a high-frequency generator configured to apply a multi-state waveform to a plasma chamber; a low-frequency generator configured to deliver power to the plasma chamber; a filter configured to suppress power mixing products to limit variation of a time-varying load reflection coefficient presented to the high frequency generator (See Fig 1 item IMC 104 , abstract  and claims 1, 13); But silent on means for adjusting a frequency of the high-frequency generator to adjust an impedance presented to the high-frequency generator based upon inter-pulse measurements of the multi-state waveform.
However, Marakhtanov teaches a frequency-tuning subsystem configured to adjust a frequency of the high-frequency generator to adjust an impedance presented to the high-frequency generator. (See Fig 1 item IMC 104, abstract and claim 1)
Hence, it would have been obvious to a person ordinary skill in the art before the filing timing of the instant application to incorporate Marakhtanov teachings of frequency tuning in to the Claim 1 of instant application in order to match the impedance with variable frequencies from HF to LF.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is “means for adjusting a frequency of the high-frequency generator,” in line 7 of claim 28, and “the means for adjusting the frequency” in line 1 of claim 29. Here means for adjusting a frequency is identified for a frequency tuner. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent US9773643 B1 by Singhal et al (Singhal).

Referring to the claim 1 Singhal Fig 5 teaches, “A plasma processing system comprising(See Fig 5 item 500 apparatus and column 11 lines 1-3);

Fig 5  item 502) configured to deliver power to a plasma chamber (Fig 5 item 502 HFRF to 524 process chamber shower head 514 column 11 lines 3 to 8) ; 

a low-frequency generator (Fig 4B item 404) configured to deliver power to the plasma chamber (Fig 5 item 504 HFRF to 524 process chamber pedestal 518 column 11 lines 3 to 8); 

a filter configured to suppress power mixing products to limit variation of a time-varying load reflection coefficient presented to the high frequency generator (See Hi Pass filter 552 connected to the HF generator 502 via HF match 503 and paragraph) ; and 


    PNG
    media_image1.png
    510
    642
    media_image1.png
    Greyscale


In another embodiment Singhal teaches a frequency-tuning subsystem configured to adjust a frequency of the high-frequency generator to adjust an impedance (See Fig 4A and lines 34 to 67 and lines 1-3 of column 10 where Singhal teaches using a fast frequency tuning circuit tuning the impedance for maximum power transfer).

Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application, to incorporate fasting frequency tuning step in to the Fig 5 in order to minimize the reflected power and maximize the power transfer based on the inter pulse measurements.

Referring to the claim 28 Singhal teaches, A plasma processing system comprising: (See Fig 5 item 500 apparatus and column 11 lines 1-3).

a high-frequency generator configured to apply a multi-state waveform to a plasma chamber (Fig 5 item 502 HFRF to 524 process chamber shower head 514 column 11 lines 3 to 8) ; 

a low-frequency generator configured to deliver power to the plasma chamber (Fig 5 item 504 HFRF to 524 process chamber pedestal 518 column 11 lines 3 to 8); 

a filter configured to suppress power mixing products to limit variation of a time-varying load reflection coefficient presented to the high frequency generator (See Hi Pass filter 552 connected to the HF generator 502 via HF match 503 and paragraph); 


    PNG
    media_image1.png
    510
    642
    media_image1.png
    Greyscale


In another embodiment Singhal teaches a means for adjusting a frequency of the high-frequency generator to adjust an impedance presented to the high-frequency generator based upon inter-pulse measurements of the multi-state waveform   (See Fig 4A and lines 34 to 67 and lines 1-3 of column 10 where Singhal teaches using a fast frequency tuning circuit tuning the impedance for maximum power transfer).

Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application, to incorporate fasting frequency tuning step in to the Fig 5 in order to minimize the reflected power and maximize the power transfer based on the inter pulse measurements.

Claims 2-4, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal reference as applied to claims 1, 28  above, and further in view of  2019/0116656 A1 by Long et al (Long)

Referring to the claim 2 Singhal teaches the plasma processing system of claim 1, but Singhal is silent on wherein the high-frequency generator is configured to apply a multi-state waveform and the frequency-tuning subsystem is configured to control the frequency of the multi-state waveform based upon inter-pulse measurements of the multi-state waveform.

However, Long teaches, wherein the high-frequency generator is configured to apply a multi-state waveform and the frequency-tuning subsystem is configured to control the frequency of the multi-state waveform based upon inter-pulse measurements of the multi-state waveform. (See Fig 5A to E and paragraphs [0143] to [0146] where Long teaches multi state waveform and the frequency tuning).

Hence, it is obvious to a person with ordinary skill in the art before the effective filing date of the instant invention to incorporate adjusting multi state wave form as suggested by Long in to the Singhal’s system and do fast tuning for the reproducibility and reliability of the process. 

Referring to the claim 3 Singhal modified by Long teaches the plasma processing system of claim 2, Long further teaches wherein the frequency-tuning subsystem is configured to adjust the frequency of the multi-state waveform based upon inter- pulse measurements that are measurements of identical time slots of sequential  (See Fig 5A to E and paragraphs [0143] to [0146] where Long teaches multi state waveform and the frequency tuning).

Referring to the claim 4 Singhal modified by Longteaches the plasma processing system of claim 3, wherein measurements of identical timeslots of sequential pulses are combined with measurements of time slots adjacent to those time slots. (See Long Fig 5A and 5B and [0143]).

Referring to the claim 7 Singhal teaches the A plasma processing system comprising: (See Fig 5 item 500 apparatus and column 11 lines 1-3);

a high-frequency generator  (Fig 5  item 502) configured to deliver power to a plasma chamber (Fig 5 item 502 HFRF to 524 process chamber shower head 514 column 11 lines 3 to 8) ; 

a low-frequency generator (Fig 4B item 404) configured to deliver power to the plasma chamber (Fig 5 item 504 HFRF to 524 process chamber pedestal 518 column 11 lines 3 to 8); 

a filter configured to suppress power mixing products to limit variation of a time-varying load reflection coefficient presented to the high frequency generator (See Hi Pass filter 552 connected to the HF generator 502 via HF match 503 and paragraph), 

the filter (552) including two or more helical resonators connected in parallel (See Fig 8 item 874 and 878 inductors in the shape of helical resonators Column 1 lines 18 to 41) : 

    PNG
    media_image2.png
    484
    674
    media_image2.png
    Greyscale


and a frequency-tuning subsystem configured to adjust a frequency of the high-frequency generator to adjust an impedance presented to the high-frequency generator (See Fig 4A and lines 34 to 67 and lines 1-3 of column 10 where Singhal teaches using a fast frequency tuning circuit tuning the impedance for maximum power transfer).
But Singhal is silent on a time delay element between the filter and the plasma chamber. 
However, Long teaches a time delay element between the filter and the plasma chamber (See Fig 3A Paragraph [0119] to [0122] where Long teaches time delays item 320 and 322A which provides the time delay constant).

    PNG
    media_image3.png
    475
    755
    media_image3.png
    Greyscale

Hence, it is obvious to a person with ordinary skill in the art before the effective filing date of the instant invention to incorporate a time delay element between the filter and the plasma chamber of Fig 5 of Singhal in order to facilitates the repeatability and the consistency to facilitate fast plasma ignition and plasma sustainability (See Long paragraph [0122]). 

Referring to the claim 8 Singhal modified by Long teaches the plasma processing system of claim 7, Long further teaches wherein the time delay element is a fixed time delay element. (See Paragraphs [0103] to [015] where a fixed time interval has been taught and also see  3A to 3C item 320 and 322A which provides the time delay constant or variable). 

Referring to the claim 9 Singhal modified by Long teaches the plasma processing system of claim 7 wherein the time delay element is a variable time delay element. (See Paragraphs [0103] to [015] where a fixed time interval has been taught and also see  3A to 3C   item 320 and 322A which provides the time delay constant or variable). 

    PNG
    media_image4.png
    494
    762
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    363
    295
    media_image5.png
    Greyscale


Referring to the claim 10 Singhal modified by Long teaches the plasma processing system of claim 7, Long further teaches wherein the high-frequency generator is configured to apply a multi-state waveform and the frequency-tuning subsystem is configured to control the frequency of the multi-state waveform based upon inter-pulse measurements of the multi-state waveform. (See Fig 5A to E  and paragraphs [0143] to [0146] where Long teaches multi state waveform and the frequency tuning)

Referring to the claim 11 Singhal modified by Long teaches the plasma processing system of claim 10, Long further teaches wherein the frequency-tuning subsystem is configured to adjust the frequency of the multi-state waveform based upon (See Long Fig 5A and 5B and  [0143] ).

Referring to the claim 12 Singhal modified by Long teaches the plasma processing system of claim 11, wherein measurements of identical timeslots of sequential pulses are combined with measurements of time slots adjacent to those time slots. (See Long Fig 5C and 5D and paragraphs [0146] and [0148]).

Referring to the claim 28 Singhal teaches the plasma processing system of claim 28, but silent on wherein the means for adjusting the frequency of the multi-state waveform comprises means for adjusting the frequency of the multi- state waveform based upon inter-pulse measurements that are measurements of identical time slots of sequential pulses. 

However, Long teaches wherein the means for adjusting the frequency of the multi-state waveform comprises means for adjusting the frequency of the multi- state waveform based upon inter-pulse measurements that are measurements of identical time slots of sequential pulses.  (See Fig 5A to E and paragraphs [0143] to [0146] where Long teaches multi state waveform and the frequency tuning).

Hence, it is obvious to a person with ordinary skill in the art before the effective filing date of the instant invention to incorporate adjusting multi state wave form as 

Conclusion

 Claims 1-4, 7-12 and 28 and 29 are rejected over prior art.

Claims 1, 7, 28 are rejected for non-statutory double patenting over patent US10720305.

Claims 5, 6, 13, 14 are objected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        1/29/2022